Citation Nr: 0932283	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  98-11 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the Veteran's death was the result of willful 
misconduct.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to June 
1996.  The exact dates of his service have not been verified.  
His service ended with his death in a motor vehicle accident 
(MVA).  The appellant is the custodian and mother of the 
Veteran's minor daughter.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The appellant had a hearing before the 
Board in January 2005 and the transcript is of record.  
Following the hearing, in March 2005, the Board remanded the 
matter to the RO to conduct additional development.  

Following substantial completion of the requested 
development, in January 2007, the claims file was returned to 
the Board.  In March 2007, the Board issued a decision 
denying the benefit sought on appeal.  The appellant appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2008, the parties to 
the appeal filed a Joint Motion for Remand.  Later that 
month, the Court granted the Joint Motion and remanded the 
matter to the Board for additional action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As emphasized in the Joint Motion for Remand, additional 
notice is required to ensure that VA has met its duty to 
notify a claimant of the information and evidence necessary 
to substantiate her claim.  Specifically, the appellant must 
be apprised of the concept of "willful misconduct"(a 
definition of which is found at 38 C.F.R. § 3.1(n) (2008) and 
the notice should mention that "even if the elements listed 
in the notice are established, a finding of willful 
misconduct would still result in a finding that the death is 
not service connected."  

In addition, certain VCAA notice requirements may attach in 
the context of a cause of death claim.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Generally, section 
5103(a) notice for a cause of death claim must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a death benefits claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a death 
benefits claim based on a condition not yet service-
connected.  The content of the VCAA letter will depend upon 
the information provided in the claimant's application.

In this case, service connection was not in place for any 
disabilities suffered by the Veteran; properly tailored 
notice therefore need not include items (1) and (2) as listed 
above.  

The Board is precluded from providing the required notice in 
the first instance.  As such, the claim must be remanded for 
the additional notice.  

Accordingly, this matter is REMANDED to the RO, via the 
Appeals Management Center (AMC) for the following action:

1.  The appellant should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2008), to specifically include 
notice of 38 C.F.R. §§ 3.1(m), (n), and 
§ 3.301, and any additional notice 
specified by Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  

2.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the appellant's satisfaction, a 
Supplemental Statement of the Case should 
be issued to the appellant and her 
representative.  The requisite period of 
time for a response should be afforded.  
Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




